Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor does any combination thereof fairly suggest a child containment enclosure; a bassinet comprising an infant support surface and a surrounding wall around the infant support surface, wherein the bassinet is removably mounted to the child containment structure with at least a portion of the surrounding wall supported by an upper edge of the child containment enclosure with one or more legs of the infant support surface elevated above the bottom of the child containment structure; an infant support unit having a first end and a distal second end, the infant support unit comprising a frame; a bed supported by at least a portion of the frame and comprising a head end disposed along the first end of the infant support unit and an opposing foot end disposed along the second end of the infant support unit; a first stand coupled to the frame and extending from the first end to the second end of the infant support unit; and a second stand coupled to the frame and extending from the second end to the first end of the infant support unit, wherein the first stand and the second stand provide an upright rigid structure supported by the first end and the second end; and a changing table overlying a first portion of the infant support surface of the bassinet and removably coupled to the perimeter wall of the child containment enclosure, wherein the infant support unit is configured for use in a first operational mode in which at least a portion of the infant support unit including the first stand and the second stand is disposed within the child containment enclosure, with the bed of the 
The combination of elements as set forth in the claims is not shown by the prior art, and in particular the features as set forth above
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673